11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Francisco Solis-Quintero,                     * From the 142nd District Court
                                                of Midland County,
                                                Trial Court No. CR42777.

Vs. No. 11-15-00331-CR                        * September 22, 2016

The State of Texas,                           * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment of conviction and remand this cause to the trial
court for further proceedings.